 In the Matter Of CONSOLIDATED Vur.TEE AIRCRAFT CORPORATION (ALLEN-TOWN DIvISION)1andINTERNATIONAL ASSOCIATION OF MACHINISTS,A. F. of L.Case No. 4-R-1307.-Decided March 13, 1944Pruitt cfi Grealis,byMr. John J. Grealis,of Chicago, Ill., andMr.Mervin Marco,of Allentown, Pa., for the Company.Mr. Stanley N. Lentz,of Philadelphia, Pa., andMessrs. O. H. Coff-manandPaul Williams,of Allentown, Pa., for the I. A. M.Mr. Maurice Sugar,of Detroit, Mich., andLeider,Witt and Cam-mer,byMr. Harold I. Cammer,of New York City, andMessrs.Wil-liam GibsonandGeorge Scheitinger,ofAllentown, Pa., for theU. A. W.Mr. Bernard Cushman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Association of Machin-ists,A. F. of L., herein called the I. A. M., alleging that a questionaffecting commerce has arisen concerning the representation of em-ployees of Consolidated Vultee Aircraft Corporation (AllentownDivision), herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeGeoffrey J. Cuniff, Trial Examiner. Said hearing was held at Allen-town, Pennsylvania, on January 31, 1944.The Company, the I. A. M.,and International Union, United Automobile, Aircraft & Agricul-tural Implement Workers of America, (C. I. 0.), herein called theU. A. W., appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses and to introduceevidence bearing upon the issues.At the hearing the Companymoved for the dismissal of the petition upon the ground that the unitrequested by the I. A. M. is inappropriate because the Company hasI It was stipulated at the hearingthat the correctname of the Company is that set forthIn the above caption.55 N. L. R. B.. No. 84.443 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot yet employed a majority of its total anticipated complement ofpersonnel at the plant in question.Decision thereon was reserved forthe Board.For reasons appearing hereinafter the motion is herebydenied.The Trial Examiner's rulings made at the hearing are freefrom prejudical error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TILE COMPANYThe Company is a Delaware corporation with its main office andplant at San Diego, California. It operates 12 divisions or plants invarious parts of the United States.The plant in question here isknown as the Allentown Division and is located at Allentown, Penn-sylvania.In its various divisions the Company is engaged in thedesign, manufacture, development, and sale of aircraft, aircraft partsand accessories.The Company is one of the largest manufacturers ofairboats in the United States, one of the largest contractors with theUnited States Army and Navy in connection with aircraft and oper-ates one of the largest airplane manufacturing establishments in theUnited States.At the present time the Company, through its divi-sions, is engaged exclusively in the production of military and navalaircraft and all aircraft produced by the Company is sold to the UnitedStates Government through the United States Army or Navy to fillvarious supply contracts in existence between the Company and theUnited States Government.The plant operated at Allentown, Penn-sylvania, is owned by the United Sates Government and is operatedby the Company.During the past 12 months raw materials of ap-proximately $1,000,000 in value was purchased at and shipped frompoints outside Pennsylvania to the Allentown plant.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.H. TILE ORGANIZATIONS INVOLVEDInternational Association of Machinists, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to mem-bership employees of the Company.International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company. CONSOLIDATED VULTEE AIRCRAFT CORPORATION445III. THE QUESTION CONCERNING REPRESENTAZIONOn or about November 10, 1943, the I. A. M., requested the Companyfor recognition as the exclusive bargaining representative of the em-ployees within the alleged appropriate unit.The Company refusedsuch recognition unless and until the I. A. M. was certified by theBoard.A statement of a Board agent, introduced into evidence at the Boardhearing, indicates that the I. A. M. represents a substantial number ofemployees of the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees in the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IVTHE APPROPRIATE UNITThe I. A. M. and the U. A. W. contend for a unit consisting of allproduction and maintenance employees of the Company at its Allen-town plant, excluding foremen, supervisory employees, guards andwatchmen, office and clerical employees, engineers, draftsmen, in-dustrial relations department employees, medical department em-ployees, cafeteria employees, outside expediters, pay roll clerks, andplanning employees.The Company, while in substantial agreementwith the I. A. M. and U. A. W., contends that certain specific classifica-tions of employees should be excluded from the bargaining unit.Classification of employees in disputeThe I. A. M. and the U. A. W. contend for the inclusion and theCompany for the exclusion of the following categories:Timekeepers-Thetimekeepers are employees who keep records,for accounting purposes, as to the distribution of employees' workingtime which forms the basis for allocations of costs to various jobs.Since their duties appear to be entirely clerical we shall, in accordancewith our usual practice, exclude the timekeepers.inspectors-Theinspectors, some of whom are salaried and" somehourly paid employees, check the various parts manufactured in theplant to determine whether or not the product is complete and in2A Field Examiner of the Board reported that the I A M. submitted 594 ahthorizat,oncardsin October 1943 ; 339 in November 1943, 29 in December 1943 , 17 in January 1944, and 28were undatedThe Field Examiner stated fm ther that according to the pay roll for thepeiiod ending January 4, 1944, there were 1,045 employees in the unit alleged to beappropriateThe Field Examiner also reported that the U A. W. submitted 225 application for mem-bership cardsThese cards were dated as follows : 2 in January 1943 ; 1 in September1943 ; 16 in October 1943 , 1 in November 1943 ; 34 in December 1943 ; 174 in January 1944,and 27 were undated. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccordance with specifications.The Company contends that theseemployees work with blueprints which are confidential in nature andthat hence inspectors should be excluded.So far as the record dis-closes the rejection of work by an inspector does not affect the jobstatus of employees. It does not appear that the inspectors have anypart in formulating the specifications or that they have authority torecommend disciplinary action in the event that their examinationdiscloses defective work on the materials.Since none of the aspectsof their work is sufficiently confidential to be fairly describedas alliedwith management functions, we see nothing in the Company's conten-tion to warrant us from departing from our ordinary practice andwe shall accordingly, include the inspectors.Inside expediters-Theseemployees follow the productionprocesswith a view toward facilitating the arrival of rawmaterials and partsat the various departments in time to prevent any delay in the pro-duction process.Production employees are at times transferred towork as inside expediters.They receive approximatelythe same rateof pay as do ordinary production workers.We shall, in accordancewith our usual practice include the inside expediters.Checkers-Theseemployees keep records concerning the shipmentand receipt of materials and parts forwarded to and received fromsubcontractors performing work for the Company.While they dono manual work they carry on their duties in the finished and raw stockstores department which are located in the plant.Their work isclosely related to that of the production and maintenance employees.Nothing in the nature of their duties appears to be confidential in thesense that such duties may be classed as managerial.We shall includethe checkers in the appropriate unit.Counters-Theseemployees spend the bulk of their time countingmanufactured parts for inventory purposes.They dosome manuallabor in connection with the moving of such manufactured parts. TheCompany contends that their work is confidential and not related tothe productive processes.The duties of these employees are similarto those of the checkers whom we have included.We shall includethe counters in the appropriate unit.Shop clerical employees.-Theseemployees are located in so-calledplant offices and keep production and stock records.Some of theseemployees have duties which take them into the operating departmentsand wear a regulation uniform as do the production and maintenanceemployees.The Company contends that the work of these employeesIs confidential and should result in their exclusion.The record failsto indicate that their work may fairly be described as managerial innature.It appears that these employees have interests more in com-mon with those of the production employees than with those in other CONSOLIDATED VULTEE AIRCRAFT CORPORATION447offices.We shall include shop clerical employees in the appropriateunit.We find that all production and maintenance employees, includinginspectors, checkers, counters, inside expediters, and shop clerical em-ployees, but excluding timekeepers, foremen, guards, watchmen, engi-neers, draftsmen, industrial relations department employees, medicalaepartment employees, office and clerical employees, outside expe-(liters, planning employees, pay-roll clerks, cafeteria employees, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.TIIE DE ERIIINATION OF REPRESENTATIVESThe Company contends that no election should be directed at thepresent time because it contemplates a substantial increase in its per-sonnel.The record discloses that the Company is presently employ-ing 2,500 persons of whom there are approximately 1,000 employeesengaged in production and maintenance activities.Mervin Marco,industrial relations director of the Company, testified that at thepresent time the Company is engaged in a so-called modification op-eration and in various experimental operations; that the Company isalso "tooling up" and making ready for the production of a new typeof aircraft and that such production is expected to reach its peak inMay 1944, at which time the Company anticipates a total complementof about 1,400 production and maintenance employees, and a totalcomplement of personnel of approximately 5,200 persons.There ispresently employed a representative number of persons in all produc-tion and maintenance classifications.The Company argued that be-cause of the existence of an alleged agreement between the War andNavy Departments and the parent organizations with which the I. A.M. and the U. A. W. are affiliated, whereby no afraliated labor organi-zation would seek certification as exclusive bargaining representativeuntil such time as there were employed in the appropriate unit a ma-jority of the personnel expected to be employed therein the petitionshould be dismissed. It appears that the Company is presently em-ploying a majority of the persons making up the ultimate anticipatedcomplement of employees in the unit herein found appropriate.Wefind nothing inconsistent on this record either with the alleged agree-ment referred to by counsel for the Company or with our presentpractice in cases involving expanding units.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em- 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees in the appropriate unit who were employed during the pay-ioll period Immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDnu:CTi_D that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with ConsolidatedVultee Aircraft Corporation (Allentown Division), Allentown, Penn-sylvania, an election by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the (late of this Direc-tion, Linder the direction and supervision of the Regional Directorfor the Fourth Region, acting in this matter as u^rent for the NationalLabor Relations Board, and subject to Article III, Sections 10 and11, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States who pre-sent themselves in person at the polls, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by International Associationof Machinists, A. F. of L., or by International Union, United Auto-mobile,Aircraft & Agricultural Implement Workers of America,C. I. 0., for the purposes of collective bargaining, or by neither.Dlr. JoiiN M. HOUSTON took no part in the consideration of theabove Decision and Direction of Election.